UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 9, 2015 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item 2.02. Results of Operations and Financial Condition. On March 9, 2015, POZEN Inc., a Delaware corporation (“POZEN”), issued a press release to report POZEN’s financial results for the fourth quarter and year ended December 31, 2014. The full text of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1.* Item 9.01. Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description Press Release of POZEN Inc. dated March 9, 2015 reporting its financial results * The information in Item 2.02 of this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POZEN Inc. By: /s/ William L. Hodges Name: William L. Hodges Title: Chief Financial Officer Date:March 9, 2014 3
